Citation Nr: 1042591	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-15 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to ionizing radiation and toxic 
chemicals in service.

2.  Entitlement to service connection for hypertension, claimed 
as due to exposure to ionizing radiation and toxic chemicals in 
service.

3.  Entitlement to service connection for hypertestosteroism, 
claimed as due to exposure to ionizing radiation and toxic 
chemicals in service.

4.  Entitlement to service connection for hypothyroidism, claimed 
as due to exposure to ionizing radiation and toxic chemicals in 
service.

5.  Entitlement to service connection for Charcot 
joint/neurogenic arthropathy of the left foot, claimed as due to 
exposure to ionizing radiation and toxic chemicals in service.

6.  Entitlement to service connection for osteomyelitis, claimed 
as due to exposure to ionizing radiation and toxic chemicals in 
service.

7.  Entitlement to service connection for diabetic ulcer of the 
right foot, claimed as due to exposure to ionizing radiation and 
toxic chemicals in service.

8.  Entitlement to service connection for below the knee 
amputation of the right leg, claimed as due to exposure to 
ionizing radiation and toxic chemicals in service.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 
1964.  He also had subsequent service in the Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by the Albuquerque, New 
Mexico Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied the Veteran's claims.

In March 2007, and again February 2010, the Board remanded this 
case for additional action.  At this time, the Board again 
REMANDS the case to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Medical records show that the claimed conditions arose in the 
1980s or later, long after the Veteran's main period of active 
service.  During that service, the Veteran had duties as a 
laboratory technician.  He reports that he worked in medical 
research.  In those duties, he states, he was exposed to ionizing 
radiation through the use of tritium, and to toxic chemicals 
including snake venom, toluene, geraniol, and various organic 
solvents.  In a medical history completed at separation from 
service in 1964, he reported having worked with a radioactive 
substance in the course of his military occupation.  The Veteran 
contends that the claimed conditions developed as a result of 
exposure during service to ionizing radiation and toxic 
chemicals.

VA asked the service department to compute an estimate of the 
dose of ionizing radiation to which the Veteran was exposed 
during service.  An official with the Army Dosimetry Center 
responded that they were unable to locate records regarding any 
exposure to ionizing radiation that the Veteran had during 
service.

After service, the Veteran went to medical school and became a 
psychiatrist.  He last worked in medicine more than 20 years ago.  
He contends that his exposures in service resulted in an auto 
immune toxic process that resulted in the claimed disabilities 
which he states are interconnected in a "domino-like effect."  
The Veteran requested an opinion from a VA physician, who sent 
the Veteran a letter in June 2005 stating that hypertension and 
diabetes are all common in people who are obese, although genetic 
and other factors play a role.  She stated that Charcot joint and 
osteomyelitis can develop in people with diabetes and peripheral 
neuropathy.  She stated that hypothyroidism has many causes but 
is not linked to radiation exposure.  In June 2010, private 
physician E. H., M.D., wrote that the Veteran "has a number of 
medical conditions of which severity might be related to his 
military service."  

None of these medical statements provide sufficient information 
to adequately address the claims.  Thus, the Board finds that a 
VA examination is necessary to adequately address the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA endocrine 
examination by an endocrinologist to address 
the relationship between his claimed 
conditions and service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary should be 
conducted and the results reported.

a.	The examiner should conduct a physical 
examination and confirm the presence of 
the etiology of the claimed 
disabilities, specifically diabetes 
mellitus, hypertension, 
hypertestosteroism, hypothyroidism, 
Charcot joint/neurogenic arthropathy of 
the left foot, osteomyelitis, and status 
post below the knee amputation of the 
right leg (previously a diabetic ulcer 
of the right foot).

b.	After examining the Veteran and 
reviewing the claims file, the examiner 
should express an opinion, with respect 
to each of the claimed conditions 
(diabetes mellitus, hypertension, 
hypertestosteroism, hypothyroidism, 
Charcot joint/neurogenic arthropathy of 
the left foot, osteomyelitis, a 
diabetic ulcer of the right foot, and 
below the knee amputation of the right 
leg), as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the condition is 
causally related to disease or injury 
in service or to exposure in service to 
ionizing radiation via tritium and to 
toxic chemicals including snake venom, 
toluene, geraniol, and various organic 
solvents.  The examiner should explain 
the reasons for the conclusions 
reached.  Reference to medical 
treatises would be helpful.

2.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claims can be granted.  If the 
claims remain denied, issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

